Citation Nr: 0217518	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides and on a direct basis.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1962 and from March 1963 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for diabetes associated with herbicide 
exposure.


FINDING OF FACT

Diabetes mellitus is not shown by competent medical evidence 
to have a nexus or relationship to service or exposure to 
herbicides during service.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.313 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of diabetes mellitus.  

VA outpatient treatment reports dated August 1997 to October 
2001 show that in 1997 the veteran was diagnosed with new 
onset diabetes.  

In his notice of disagreement the veteran indicated that his 
ship the USS Frank Knox was deployed to Vietnam and although 
he did not set foot in Vietnam, he may have been exposed to 
Agent Orange while on board ship.  It is noted that the 
veteran served with the U.S. Navy during the Vietnam era, 
and it was noted on his DD-214 that he received the National 
Defense Service Medal, Good Conduct Medal, and Armed Forces 
Expeditionary Medal (Quemoy & Matsu Islands).  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
Armed Forces of the United States Report of Transfer or 
Discharge (DD 214); VA outpatient treatment records dated 
August 1997 to October 2001.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit at issue.  The discussions in 
the rating decision and statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In the May 2002 
statement of the case, the RO informed the veteran of the 
VCAA informing him that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In July 2002, the RO sent the veteran a letter informing him 
that his claim was being forwarded to the Board of Veterans' 
Appeals, and that he could submit additional evidence in 
support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also 
be granted for a chronic disease, i.e., diabetes mellitus, 
which is manifested to a degree of 10 percent disabling 
within one year following the veteran's release from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic 
of Vietnam, without proof of actual duty or visitation in 
the Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  
Chloracne, porphyria cutanea tarda, and subacute peripheral 
neuropathy must be manifest within one year after the last 
exposure to a herbicide agent and respiratory cancers within 
30 years.  38 C.F.R. § 3.307(a)(6).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).


Analysis

Under applicable regulations service on a deep water vessel 
off the shores of Vietnam is not considered service in 
Vietnam for purposes of the definition of the "Vietnam Era" 
under 38 U.S.C.A. § 101(29)(A), as discussed in VAOPGCPREC 
27-97.  The veteran contends that the USS Frank Knox was 
deployed to the waters off the coast of Vietnam.  The 
evidence of record does not show that the veteran had actual 
duty in or that he visited the Republic of Vietnam at any 
time during his service from September 1958 to August 1962 
and from March 1963 to January 1979.

Based on this evidence, it is found that the veteran is not 
entitled to service connection for diabetes mellitus.  The 
disorder was not manifested during service or for many years 
following service, and thus the veteran is not entitled to 
service connection on a direct or presumptive basis.  The 
veteran is also not entitled to service connection under 38 
C.F.R. § 3.313 based on service in Vietnam.  While the 
veteran clearly has been diagnosed with diabetes mellitus, 
there is absolutely no evidence that he served in Vietnam, 
including in the waters offshore, or service in other 
locations which involved duty or visitation in Vietnam.


ORDER

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides and on a direct basis is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

